Citation Nr: 0509636	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from August 1981 to February 
1982.

This appeal arises from a September 2000 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  In a September 2001 decision, the 
Board reopened the veteran's claim.  In July 2003, the Board 
remanded the veteran's claim to the RO.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
that was present in service or that was manifested within one 
year of separation from service; nor are the currently 
diagnosed psychiatric disabilities otherwise related to such 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has a current diagnosis of cocaine dependence 
with a secondary diagnosis of dependent personality traits, 
as evidenced by an April 2002 VA examination report.  As an 
initial matter, service connection cannot be granted for 
cocaine dependence because primary substance abuse is a 
willful misconduct condition which may not be service-
connected.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. 

As for the veteran's secondary diagnosis of dependent 
personality traits, the veteran's service medical records 
indicate that he sought psychiatric treatment on several 
occasions while in service.  In December 1981, the veteran 
had an unauthorized absence from his Navy ship.  Upon his 
return, an examiner diagnosed him with immature personality 
type and situational adjustment reaction with marked anxiety.  
He was treated for approximately three months at the Navy 
Regional Medical Center Holding Company.  Subsequently, the 
veteran underwent a Medical Board Examination in February 
1982.  The examiner found the veteran was anxious and 
dysphoric, but he did not appear delusional or hallucinating 
and there was no evidence of a formal thought disorder.  The 
veteran was diagnosed with mixed personality disorder, 
manifested by immature and dependent features associated with 
secondary depression and anxiety.  The Medical Board Report 
noted that the veteran's condition was considered an 
inherent, pre-existing defect which was not incurred or 
aggravated in service.  The Board need not further discuss 
whether a personality disorder in fact pre-existed service 
insofar as VA regulations specifically provide that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9 (2004).  Thus, as a matter of law, the Board cannot grant 
the veteran's claim for service connection on the basis of a 
personality disorder.  Because personality disorder is the 
only psychiatric condition shown in service, the Board 
concludes that there is no evidence of a compensable disease 
incurred or aggravated during service.

The veteran was also diagnosed with schizophrenic chronic 
reaction, paranoid type, during a private psychiatric 
examination in March 2000.   Notwithstanding the absence of 
evidence showing the presence of certain chronic diseases 
during service, certain specified chronic diseases, to 
include psychosis (including schizophrenic chronic reaction), 
may be presumed to have been incurred during such service if 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101,1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, the only competent 
evidence of a psychiatric disorder within one year of 
separation of service was a May 1982 private examination 
report diagnosing the veteran with neurotic depression with 
traits of anxiety.  Because there is no evidence of psychosis 
within one year of the veteran's separation from service, his 
condition is not presumed to have been incurred in service.

The only competent nexus opinion relating the veteran's 
current diagnosis of schizophrenic chronic reaction to his 
active service is the March 2000 private examination report.  
While the examiner did not offer a specific nexus opinion, he 
noted the veteran's hospitalization during active service and 
suggested that his subsequent diagnosis of mixed personality 
disorder was inadequate and incorrect.  The examiner offered 
examples of the veteran's continued psychiatric disorder- 
including his current suicidal and homicidal ideations as 
well as fifteen hospitalizations since separation from 
service.  However, even allowing that the March 2000 
examination report represents a nexus opinion, the Board does 
not find it to be probative.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)   In this case, there is no 
indication that the psychiatrist reviewed the veteran's 
claims file.  In addition, there is competent evidence that 
at least some of the veteran's psychotic symptoms and 
hospitalizations were related to his cocaine use, and not to 
a condition incurred in service.  For example, an October 
1996 treatment report from the Caguas Mental Health Center 
indicates a diagnosis of delirious disorder and psychotic 
disorder induced by drug use.  A June 1997 report from the 
Hato Rey Hospital shows a diagnosis of psychotic disorder 
secondary to cocaine abuse.  Finally, a November 1997 report 
from the First Panamerican Hospital shows a primary diagnosis 
of cocaine dependence with psychotic and depressive disorder 
induced by substances.  The examiner did not discuss the 
possible effects of the veteran's cocaine dependence on his 
psychiatric condition.

Moreover, the April 2002 VA examination offered a contrary 
opinion.  Based on his examination of the veteran and review 
of the claims file, the examiner diagnosed the veteran with 
cocaine dependence and dependent personality traits.  Upon 
examination, the veteran did not have hallucinations, 
suicidal ideations, or psychomotor retardation or agitation.  
His thought process was logical.  The examiner concluded that 
there was no evidence of psychotic symptoms on examination.  
In addition, the examiner concluded that the clinical 
symptoms described by the veteran (including depression, 
anxiety, irritability, and occasional hallucinations) could 
be produced by chronic, long-term dependence on cocaine.  The 
Board attaches more credibility and weight to the VA 
examiner's opinion because it is based on a review of the 
records.

The Board has also considered the veteran's written testimony 
submitted in support of his argument.  However, the veteran's 
statements are not competent evidence of a nexus between 
service and the veteran's psychiatric condition.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  
  
II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2000 decision that the 
criteria to reopen a claim for service connection had not 
been met.  This notice also informed the appellant of the 
reasons and bases for the RO's decision.  In October 2001, 
the veteran received notice of VA's duty to assist him with 
his claim as well as a description of what the evidence must 
show to establish entitlement to service connection.  In 
addition, the letter informed the veteran of VA's duty to 
assist him by obtaining "medical records, employment 
records, or records from other federal agencies" and that VA 
would make reasonable efforts to help him get other evidence 
necessary to support his claims, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Finally, the veteran received 
statements of the case which further described the standard 
for adjudicating his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the VCAA letters, and SOCs sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for service connection was made in 2000.  Technically, the 
Board concedes that the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication.  However, VA subsequently took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In September 2001, the Board determined that 
additional development was necessary in the claim.  The RO 
was asked to obtain the veteran's service medical records, 
including records of his hospitalization.  However, the in-
service hospitalization records could not be located.  The 
veteran was also afforded a VA examination for the disability 
at issue.  Therefore, a remand for still another VA medical 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  The Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to service connection for an acquired psychiatric 
condition is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


